DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 2/28/2022:
Claims 1 and 3-15 are pending in the current application.  Claims 10 and 15 are amended and Claim 2 is cancelled.
The previous objection is overcome in light of the amendment.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
Allowable Subject Matter
3.	Claims 1 and 3-15 are allowed.  The previously given reasons for allowance are repeated below for convenience.  
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1 and 3-15.
	Independent Claim 1 recites a decorative ring comprising a hollow tubular structure having a body space within, a plurality of electrical energy generating elements spaced apart from one another in the body space and dividing the body space into sub-body spaces, at least one of which contains a liquid having positive and negative ions, a light emitting element 
The closest prior art of record is as follows:  
Mueller US Patent 6,016,038 discloses a flashlight that could be seen as a decorative ring, the casing being ring-shaped and “decorative” (which is totally subjective), having a hollow, tubular body defining a body space, a plurality of electrical energy generating elements in the body space, a light emitting element on the body and electrically connected to one of the plurality of electrical energy generating elements (see Figs. 3 and 8; col 7, line 59 – col 8, line 33).  Mueller does not disclose the electrodes/eggshell membrane structure of the claimed electrical energy generating elements and does not disclose the claimed electrical energy generating elements are spaced from one another, dividing the body space into sub-body spaces, and a liquid in at least one of the sub-body spaces.  
Rao US Patent 4,959,919 discloses an illuminated fishing lure that could be seen as a decorative ring, the body being ring-shaped and “decorative” (which is totally subjective), having a hollow, tubular body defining a body space,  an electrical energy generating element in the body space, a light emitting element on the body and electrically connected to one of the plurality of electrical energy generating elements, and a sub-body space filled with liquid having positive and negative ions (water enters the tube and activates the battery and light) (Figs 1-6; col 3, line 33-67).   Rao does not disclose the electrodes/eggshell membrane structure of the claimed electrical energy generating elements and does not disclose that a 
Ma et al. Energy Storage Materials 14 (2018) 258-266 discloses an electrical energy generating element comprising eggshell membrane and electrodes (similar to those recited in further limiting claims of the instant application) but Ma does not teach the claimed structure of the instant claims (ring, hollow tubular body separated into sub-body spaces containing liquid having ions) and it is not readily apparent that the teachings of Ma would be incorporated into structures being water-activated (such as Rao) or into a flashlight (such as in Mueller).  
Li CN103258654 discloses a supercapacitor having an eggshell membrane and electrodes (similar to those recited in further limiting claims of the instant application) but Li does not teach the claimed structure of the instant claims (ring, hollow tubular body separated into sub-body spaces containing liquid having ions) and it is not readily apparent that the teachings of Li (capacitor) would be incorporated into batteries such as in Mueller and Rao, much less incorporated into the specific structures of a water-activated fishing lure or a flashlight.  
Other references that teach eggshell membrane separators for batteries: Raja et al. RSC Adv, 2014, 4, 58546; Hu et al. Chemical Engineering Journal 320 (2017) 178-188. For the same reasons as listed above, these references do not appear obvious to combine with any reference already described.
Therefore, the references fail to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729